03/22/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0259



                                  No. DA 20-0259


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DAVID JOSEPH CORD,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including April 30, 2022, within which to prepare, serve, and file its response.




                                                                       Electronically signed by:
RB                                                                        Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            March 22 2022